


116 HR 4348 RH: Protect America’s Wildlife and Fish In Need of Conservation Act of 2019
U.S. House of Representatives
2020-08-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 376
116th CONGRESS2d Session
H. R. 4348
[Report No. 116–469]
IN THE HOUSE OF REPRESENTATIVES

September 17, 2019
Mr. Grijalva (for himself, Mr. Beyer, Mrs. Dingell, Ms. Bonamici, Mr. Case, Mr. Cohen, Ms. Haaland, Mr. Huffman, Mr. Ted Lieu of California, Mr. Lowenthal, Mrs. Lowey, Mr. McEachin, Mr. McGovern, Ms. Mucarsel-Powell, Mr. Neguse, Ms. Norton, Mr. Panetta, Ms. Porter, Mr. Quigley, Mr. Sablan, Mr. Schiff, Ms. Shalala, Mr. Soto, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Natural Resources


August 7, 2020
Additional sponsors: Ms. Brownley of California, Mr. Pappas, Ms. Velázquez, Ms. Moore, Mr. Kilmer, Ms. Wild, Ms. Roybal-Allard, Mr. Espaillat, Mr. Sean Patrick Maloney of New York, Ms. DeGette, Mrs. Davis of California, Mr. Gallego, Mrs. Carolyn B. Maloney of New York, Ms. Tlaib, Mr. Carbajal, Ms. Lee of California, Mr. Blumenauer, Mr. Crow, Mrs. Kirkpatrick, Mr. Connolly, Mr. Brendan F. Boyle of Pennsylvania, Mr. Krishnamoorthi, Ms. Slotkin, Mr. Kildee, Mr. Langevin, Mr. Kim, Mr. Pocan, Ms. Schakowsky, Mr. Himes, Ms. DelBene, Mr. Malinowski, Mr. Visclosky, Mr. Suozzi, Mr. Schneider, Mr. DeFazio, Mr. Heck, Mr. Richmond, Ms. Jayapal, Ms. Blunt Rochester, Mr. Hastings, Ms. Dean, Mr. Deutch, Ms. Kaptur, Mr. Meeks, Mr. Sherman, Ms. Eshoo, Mr. Kennedy, Mr. Aguilar, Mr. Khanna, Mrs. Napolitano, Mr. Cooper, Ms. Lofgren, Mr. Lewis, Ms. Gabbard, Ms. Matsui, Mrs. Watson Coleman, Ms. Stevens, Mr. Perlmutter, Mr. Delgado, Mr. Bishop of Georgia, Mr. Rush, Mr. Lynch, Mr. Raskin, Ms. Scanlon, Mr. Johnson of Georgia, Ms. Sherrill, Ms. Meng, Mr. David Scott of Georgia, Mr. Cartwright, Mr. Lipinski, Ms. Titus, Ms. Judy Chu of California, Mr. Nadler, Mr. Keating, Ms. Barragán, Ms. Pingree, Miss Rice of New York, Mr. Smith of Washington, Ms. Wasserman Schultz, Mr. Scott of Virginia, Mr. Swalwell of California, Ms. Sánchez, Mr. García of Illinois, Ms. Davids of Kansas, Mrs. Demings, Mr. Vargas, Ms. Castor of Florida, Mr. Casten of Illinois, Mr. Cicilline, Ms. Clarke of New York, Mrs. Lawrence, Mrs. Axne, Ms. Pressley, Mr. Welch, Ms. McCollum, Mr. Foster, Mr. Levin of Michigan, Mr. Thompson of Mississippi, Mr. Crist, Mr. Michael F. Doyle of Pennsylvania, Mrs. Luria, Mrs. Hayes, Mrs. Beatty, Ms. Speier, and Ms. Frankel


August 7, 2020
Reported from the Committee on Natural Resources; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To terminate certain rules issued by the Secretary of the Interior and the Secretary of Commerce relating to endangered and threatened species, and for other purposes.


1.Short titleThis Act may be cited as the Protect America’s Wildlife and Fish In Need of Conservation Act of 2019 or the PAW and FIN Conservation Act of 2019. 2.Termination of regulations relating to endangered and threatened species and restoration of prior regulations (a)In generalThe amendments to parts 17, 402, and 424 of title 50, Code of Federal Regulations, made by the following final rules are void:
(1)The final rule promulgated by the Secretary of the Interior entitled Endangered and Threatened Wildlife and Plants; Regulations for Prohibitions to Threatened Wildlife and Plants (84 Fed. Reg. 44753 (August 27, 2019)). (2)The final rule promulgated by the Secretary of the Interior and the Secretary of Commerce entitled Endangered and Threatened Wildlife and Plants; Regulations for Interagency Cooperation (84 Fed. Reg. 44976 (August 27, 2019)).
(3)The final rule promulgated by the Secretary of the Interior and the Secretary of Commerce entitled Endangered and Threatened Wildlife and Plants; Regulations for Listing Species and Designating Critical Habitat (84 Fed. Reg. 45020 (August 27, 2019)). (b)EffectivenessParts 17, 402, and 424 of title 50, Code of Federal Regulations, shall be in effect as if the amendments voided under subsection (a) had not been made.


August 7, 2020
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
